Cobb, J.
The requests to charge which the judge refused to give were, so far as legal and pertinent, covered by the general charge. The charges complained of were not erroneous, when taken in connection with the general charge. The case was fairly submitted to the jury ; .there was evidence authorizing the verdict, and there was no error in the refusal to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.

Action for damages. Before Judge Henry. Floyd superior court. February 3, 1900.
Reece & Denny, for plaintiff in error. W. S. McHenry, contra.